John D. Killian, 3rd, Deputy Attorney General, and Anne X. Alpern, Attorney General,
You request interpretation and construction of *417the term “closed school” as it is used in section 2511 of the Public School Code of 1949,1 which provides:
“Every school district of the fourth class and every school district of the third class which is in or coterminous with a township shall be paid by the Commonwealth for every school term, on account of closed schools the sum of two hundred dollars ($200) for each school permanently closed or discontinued in the district since one thousand nine hundred eleven (1911), or which may hereafter be permanently closed or discontinued, or which was heretofore permanently closed or discontinued under the provisions of the act, approved the twenty-fifth day of April, one thousand nine hundred one (Pamphlet Laws 105), entitled ‘An act to provide for the centralization of township schools, and to provide high schools for townships’.”
The necessity for interpretation arises from the fact that the Public School Code fails to provide definitions of “school,” “closed school” and “school permanently closed or discontinued.”
We cannot turn to case authorities for definitional assistance for such are not to be found.2 Legislative intent, gleaned from the pages of the Legislative Journals of the General Assembly, is similarly unavailable.
The phrase “closed school,” or, interchangeably, “school permanently closed or discontinued,” therefore, must be construed according to common and approved usage.3
*418Webster4 provides the following definitions: “School” means “an institution for teaching children”; “closed” means “shut fast, stopped, ended or terminated”; “permanently” means “continuing, lasting, or abiding,” and “discontinued” means “interrupted, stopped, given up, abandoned, or terminated.”
It is, therefore, our opinion, and you are accordingly advised that the phrase “closed school” or “school permanently closed or discontinued” as used in section 2511 of the Public School Code of 1949 means a building formerly used by a school district for the teaching of children which is no longer used for instructional purposes. Payments on account of closed schools for the school year 1959-60 and thereafter should be made in accordance herewith.

 Act of March 10,1949, P. L. 30, 24 PS §25-2511.


 In DiRocco Liquor License Case, 167 Pa. Superior Ct. 381, 74 A. 2d 501 (1950), the Superior Court defined “school” in section 403 of the Liquor Control Act of November 29, 1933, P. L. 15 (Sp. Sess. of 1933), as amended, 47 PS §744-403, to mean “the land owned by a school district for school purposes, and on which a school building is, or may be in process of being, erected”.


 Section 33 of the Statutory Construction Act of May 28, 1937, P. L. 1019, 46 PS §533.


 Webster’s New International Dictionary, Second Edition (1946).